Title: To James Madison from William Jones, 15 May 1813
From: Jones, William
To: Madison, James


Sir
Navy Depmt May 15. 1813
I return the proceedings of the Court Martial at Sackets Harbour for your decision on the Sentence of dismission, of sailing master Hutton which forms an exception to the power vested in the commander of the fleet. See act. April 23. 1800 Vol. 5. page 121. art. XLI. I believe the Sentence to be perfectly correct. I am very respectfully Sir your Obdt Servt
W Jones
Permit me to observe that the sentence in the Case of FitzGerald 500, lashes is terribly severe and as there is nothing in the proceedings to mark the extraordinary criminality of his case whether your power to mitigate the punishment to 200 lashes the same as Robert Boatswains sentence may not be properly exercised. It is at best a barbarous punishment and when carried to excess is even worse than death.
